— In an action for specific performance of a contract for the sale of real property, the defendants appeal from an order of the Supreme Court, Westchester County (Ruskin, J.), entered April 12, 1988, which denied their renewed motion for summary judgment.
Ordered that the order is affirmed, with costs.
We find that material issues of fact exist as to whether the house which was the subject of the contract between the parties was constructed in compliance with the terms and conditions of the contract and whether plaintiffs breached the contract by failing to close. To grant summary judgment it must clearly appear that no material and triable issues of fact are presented (see, Coley v Michelin Tire Corp., 99 AD2d 795). Brown, J. P., Lawrence, Kooper and Spatt, JJ., concur.